MODIFY and AFFIRM; and Opinion Filed May 24, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00595-CR
                                     No. 05-18-00600-CR
                          TOREY DONOVAN WHITE, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F17-24700-M, F17-24701-M

                            MEMORANDUM OPINION
                        Before Justices Schenck, Osborne, and Reichek
                                 Opinion by Justice Osborne
       Appellant Torey Donovan White appeals his convictions for evading arrest or detention

while using a vehicle and unlawful possession of a firearm by a felon (UPFF). Appellant also

pleaded true to two enhancement paragraphs contained in each indictment. After finding appellant

guilty and the enhancement paragraphs true, the trial court assessed punishment at twenty-five

years’ imprisonment in each case.

       On appeal, appellant’s attorney filed a brief in which he concludes the appeals are wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel
delivered a copy of the brief to appellant. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim.

App. 2014) (noting appellant has right to file pro se response to Anders brief filed by counsel).

       Appellant filed a pro se response raising several issues. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeals are frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeals.

       Although not an arguable issue, we note the judgments incorrectly recite there were plea

bargain terms in these cases. The record, however, shows appellant entered open pleas of guilty

to the charges in the indictments and pleas of true to the enhancement paragraphs. Accordingly,

on our own motion, we modify the section of each judgment entitled “terms of plea bargain” to

show “open.” TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App.

1993) (courts of appeals have authority to modify a judgment); Estrada v. State, 334 S.W.3d 57,

63–64 (Tex. App.—Dallas 2009, no pet.) (same).

       As modified, we affirm the trial court’s judgments.




                                                   /Leslie Osborne/
                                                   LESLIE L. OSBORNE
                                                   JUSTICE


Do Not Publish
TEX. R. APP. P. 47

180595F.U05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 TOREY DONOVAN WHITE, Appellant                      On Appeal from the 194th Judicial District
                                                     Court, Dallas County, Texas
 No. 05-18-00595-CR         V.                       Trial Court Cause No. F17-24700-M.
                                                     Opinion delivered by Justice Osborne.
 THE STATE OF TEXAS, Appellee                        Justices Schenck and Reichek participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered this 24th day of May, 2019.




                                               –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 TOREY DONOVAN WHITE, Appellant                      On Appeal from the 194th Judicial District
                                                     Court, Dallas County, Texas
 No. 05-18-00600-CR         V.                       Trial Court Cause No. F17-24701-M.
                                                     Opinion delivered by Justice Osborne.
 THE STATE OF TEXAS, Appellee                        Justices Schenck and Reichek participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered this 24th day of May, 2019.




                                               –4–